Citation Nr: 0637224	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-31 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease lumbar spine with peripheral neuropathy of both lower 
extremities currently evaluated as degenerative disc disease, 
lumbar spine, with limitation of motion, evaluated as 20 
percent disabling, and neuropathy of each lower extremity 
evaluated as 10 percent disabling for each extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 2001 to 
June 2003.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a November 2003 rating decision by 
the Waco, Texas Regional Office ("RO") of the Department of 
Veterans Affairs ("VA") that granted the veteran's claim 
for service connection for degenerative disc disease, lumbar 
spine with peripheral neuropathy of both lower extremities 
currently evaluated as degenerative disc disease, lumbar 
spine, with limitation of motion, evaluated as 20 percent 
disabling, and neuropathy of each lower extremity evaluated 
as 10 percent disabling for each extremity effective June 11, 
2003.

The veteran testified before the undersigned at a travel 
board hearing in Waco, Texas in September 2006.  The 
veteran's motion for advance on the docket ("AOD") was 
granted for good cause shown under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006) in September 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that further development of the 
claim is warranted before appellate action may be completed 
in this case in accordance with VA's duty to notify and duty 
to assist imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159. 

The veteran contends that his service-connected degenerative 
disc disease of the lumbar spine with peripheral neuropathy 
is more severe than currently evaluated and that he should 
receive a higher rating.  He last underwent a VA Compensation 
and Pension Examination ("VAE") in November 2004.  

At his September 2006 hearing, the veteran specifically 
testified that his back problems have worsened since his last 
VA examination.  Therefore, these claims warrant a new VA 
examination to consider the current condition of the 
veteran's degenerative disc disease of the lumbar spine with 
peripheral neuropathy.  38 C.F.R. § 3.159 (2006); see also 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995).

Furthermore, the record shows the veteran was examined for 
employment with the United States Postal Service in September 
2005 by Dr. A.S. and determined to be "high risk" and not 
medically qualified for employment in the position with the 
U.S. Postal Service.  A copy of this examination report is 
not of record.  The veteran should either submit copies of 
these records or provide a signed medical authorization and 
release form to allow VA to obtain these records on his 
behalf.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for a VA spine examination.  The entire 
claims folder, to include a complete copy 
of this remand must be made available to, 
and pertinent documents therein reviewed 
by, the physician designated to examine 
the veteran.

All necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

2.  Provide the veteran with the 
appropriate authorization for release of 
information forms to sign and return to 
allow VA to obtain the September 2005 
medical examination report by Dr. A. S. 
identified in the veteran's October 2005 
submission.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO/AMC on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



